Citation Nr: 0943337	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid-type-type schizophrenia (claimed as manic 
depression).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to January 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a psychiatric disorder, to include 
paranoid-type schizophrenia, initially claimed as manic 
depression.  A timely appeal was noted from that decision.

In June 2007, the Board issued a decision denying entitlement 
to service connection for a psychiatric disorder.  The 
Veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  A 
memorandum decision was received in May 2009, and the Court 
entered Judgment the following month, vacating the Board's 
June 2007 decision and remanding the claim to the Board for 
readjudication consistent with the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has pointed out that the Veteran's June 2002 claim 
was seeking service connection for "manic depression, and 
that a review of the record shows that the Veteran has been 
diagnosed not only with bipolar disorder, but also other 
psychiatric disorders, including paranoid-type schizophrenia.  
It was also indicated that an examination was needed to 
determine if the Veteran's schizophreniform disorder 
underwent an increase in severity during service.  On remand, 
a VA examination should be requested for the purpose of 
determining the nature of each of the Veteran's psychiatric 
disorders and whether they are related to service and whether 
the Veteran's pre-existing schizophreniform disorder 
underwent an increase in severity during his service that was 
not due to a natural progression of the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental 
health examination.  Based on a review of 
the claims file, to include the January 
1981 evaluation conducted by Dr. V-D.; 
the service treatment records, including 
the October 1981 service treatment record 
from the Naval Regional Medical Center; 
and the post-service mental health 
records, the examiner is asked to render 
an opinion as to whether the Veteran's 
pre-existing schizophreniform disorder 
underwent an increase in severity during 
his service that was not due to a natural 
progression of the disease.  A rationale 
for any opinion expressed should be 
provided.

The examination report should also 
include a detailed account of all other 
psychiatric pathology found to be 
present.  For each psychiatric disability 
found, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it had its clinical onset 
in service or is otherwise related to 
active duty.  The rationale for all 
findings should be included.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
